         Case 1:20-cv-10038-LGS-SLC Document 14 Filed 03/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JONATHAN SILVANO RAMOS DE LA ROSA,

                               Petitioner,
                                                      CIVIL CASE NO.: 20 Civ. 10038 (LGS) (SLC)
                -v-
                                                                       ORDER
 DEPARTMENT OF HOMELAND SECURITY,

                               Respondent.

SARAH L. CAVE, United States Magistrate Judge:

         On March 22, 2021, Defendant the Department of Homeland Security filed a motion to

dismiss the Petition. (ECF Nos. 9–11). Pursuant to local rule 6.1(b), any opposition was to be filed

within 14 days, or Monday, March 8, 2021.

         To date, no opposition has been filed on the docket. Plaintiff is hereby ORDERED to

respond to the motion to dismiss by March 19, 2021 or the motion will be construed as

unopposed.


Dated:         New York, New York
               March 11, 2021                        SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
